Citation Nr: 1038686	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-18 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The Veteran had active service from April 1992 to October 1996 
with prior service in the Army Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction of the case was subsequently transferred to the RO 
in Boston, Massachusetts.


FINDING OF FACT

The evidence does not demonstrate that the Veteran has a right 
ankle disability that is related to active service.


CONCLUSION OF LAW

A right ankle disability was not incurred or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met 
in this case. There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in September 2005, prior to the adverse determination 
on appeal, of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain.  The RO did not provide the Veteran notice of 
how disability ratings and effective dates are determined, but 
that omission was not prejudicial because the preponderance of 
the evidence is against the claim, and thus no rating or 
effective date is being assigned.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim.  With respect to private records that could not be 
obtained, the Veteran was appropriately apprised of such efforts 
and reminded that it was ultimately his responsibility to secure 
such documents. Moreover, solicitation of a medical opinion is 
not necessary in connection with the claim for service connection 
for right ankle disability as there is no evidence of a current 
diagnosis of residuals of right ankle disability.  See 38 C.F.R. 
§ 3.159(c)(4)(A); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  VA has substantially complied with the notice and 
assistance requirements; and the appellant is not prejudiced by a 
decision on the claim at this time.

Factual Background and Legal Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


Treatment reports from the Veteran's period of reserve service 
prior to his entry into active duty do not show any findings 
pertaining to the right ankle.

Service treatment reports from the Veteran's period of active 
duty show that in June 1992, he was seen with complaints of right 
foot pain whenever he walked or ran.  Examination revealed full 
range of motion of the right foot.  X-rays of the right foot were 
normal.  The diagnosis was a contusion/strain of the right foot.  
In July 1992, the Veteran complained of right foot pain and that 
he had some improvement since he was last seen.  He indicated 
that after running the day before his right foot began causing 
pain again.  In January 1996, the Veteran was treated for a 
friction blister on his right foot.

Post-service treatment records include an August 2005 report from 
Harvard Pilgrim Health Care which shows that the Veteran was 
referred to physical therapy for treatment of bilateral Achilles 
tendonitis. 

The Veteran underwent a VA orthopedic examination in October 
2005.  At that time, he complained of tenderness on light 
pressure in the posterior aspect of the right ankle.  The right 
ankle clearly had an intact Achilles tendon with no evidence of 
swelling, thickening or indication of chronic tear.  There was no 
evidence of acute inflammation of the Achilles tendon.  No 
abnormalities were noted in the right ankle on both active and 
passive range of motion testing. 

No other clinical evidence of record refers to right ankle 
treatment. 

The Board finds that service connection for a right ankle 
disability is not warranted.  Again, the VA examination in 
October 2005 found no right ankle disability.  Congress has 
specifically limited entitlement to service-connected benefits to 
cases where there is a current disability.  The threshold 
requirement for the granting of service connection is evidence of 
a current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board is mindful of the decision in McLain v. Nicholson, 21 
Vet. App. 319 (2007), in which the United States Court of Appeals 
for Veterans Claims (Court) held that the requirement that a 
claimant have a current disability before service connection may 
be awarded for that disability is also satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if no disability is present at the time of the claim's 
adjudication.  Although a diagnosis of Achilles tendonitis is 
found in August 2005, the evidence as a whole demonstrates that 
the Veteran does not have chronic right ankle pathology.  Indeed, 
the evidence suggests that the disorder diagnosed as tendonitis 
in August 2005 was acute and transitory, without lasting 
residuals.  This conclusion is bolstered by the normal findings 
upon VA examination in October 2005, only two months thereafter.  
Thus, any symptoms referable to Achilles tendonitis appeared to 
have resolved.   Also, medical evidence subsequent to the October 
2005 VA examination report is also silent as to any right ankle 
complaints or treatment.  Thus, under the circumstances of this 
case, the preponderance of the evidence is against a finding of 
current chronic disability, even when considering McLain.

In sum, absent medical evidence of a current chronic of a right 
ankle disability, service connection cannot be established, and 
the claim must be denied.  

The Board acknowledges the Veteran's contentions that a current 
right ankle disability started in military service.  Certainly, 
he is competent to describe symptoms of ankle pain.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Here, however, the Veteran's statements as to continuity 
of symptomatology are not deemed credible and thus they do not 
serve as a basis for a grant of service connection.  Indeed, upon 
discharge from service in 1996, the Veteran filed his first claim 
for VA disability compensation in 1999.  At that time, he only 
reported left shoulder problems.  He did not raise a claim 
referable to the ankles until 2005.  
Given that he understood how to file a claim in 1999, it is 
reasonable to expect that if he was then experiencing right ankle 
problems, he would have made such a claim.  His failure to do so 
strongly suggests that he was not experiencing right ankle 
symptoms at that time.  Thus, continuity of symptoms has not been 
established by the clinical evidence or by the Veteran's own 
statements.

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim and the doctrine of reasonable doubt 
is not for application.  See 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for a right ankle disability is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


